Case 1:19-cr-00789-PGG Document 151 Filed 12/10/19 Page 1 of 1

LAW OFFICE OF

JESSE M, SIEGEL
The Woolworth Building
(Tel} 212-207-9609 233 Broadway, Suite 707
{Fax} 212-732-1339 New York, New York 10279 JesseMSiegel@aol.com

December 10, 2019

BY ECF

Hon. Pauli G. Gardephe, District Judge
United States District Court for the
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Kourtnei Williams, 19 Cr. 789 (PGG).

Dear Judge Gardephe:

Iam counsel to Kourtnei Williams. Ms. Williams was arrested in the Southern District of
Florida and released on various bail conditions. She appeared at the status conference on
November 15", With the consent of A.U.S.A. Mathew Andrews, I request the Court enter an
order permitting her continued release on the same bail conditions as set in Florida:

* A $50,000.00 personal recognizance bond co-signed by 2 people;

* Pre-trial supervision as directed;

* Travel restricted to SDNY and EDNY;

* Surrender of passport/travel documents and no new applications for them;

* Maintain or seek fulltime employment;

* No contact with victims, witnesses or co-defendants, except with counsel present,
and

* No dissemination of identifying information regarding 911 callers except as
necessary for her employment as a 911 operator.

I further request that she have until] December 13" to sign the bond and until December
20th to have her co-signers sign it (one will not be back in New York until December 18th.)

Thank you for your attention to this application,

Very truly yours,
| As UO MD:
3

Jesse M. Siegel lo la aol |

Pav! G Gardephe, U ‘Subd.

neten: Doe [| m2! 7I

 
